Citation Nr: 1621041	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-22 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for cervical spine degenerative disc and degenerative joint disease (cervical spine disability).

2.  Entitlement to a higher initial disability rating in excess of 10 percent for thoracolumbar spine degenerative disc and degenerative joint disease (lumbar spine disability).

3.  Entitlement to a higher initial disability rating in excess of 10 percent for left upper extremity cubital tunnel syndrome (left upper extremity CTS). 

4.  Entitlement to a higher initial disability rating in excess of 10 percent for right upper extremity cubital tunnel syndrome (right upper extremity CTS).  

5.  Entitlement to a higher initial disability rating in excess of 10 percent for left knee chondromalacia with osteoarthritis (left knee disability).

6.  Entitlement to a higher (compensable) initial disability rating for diverticulitis/diverticulosis with gastroesophageal reflux disease (GERD).

7.  Service connection for bilateral hearing loss.

8.  Service connection for allergic rhinitis. 

9.  Service connection for sinusitis.

10.  Service connection for residuals of foot fractures, claimed as pes planus. 

11.  Service connection for a cardiovascular disorder manifested by intermittent vertigo, loss of consciousness, and sinus arrhythmia, claimed as low blood pressure.  

12.  Service connection for a sternum disorder. 

13.  Service connection for right thumb deformity. 

14.  Service connection for residuals of nose fractures. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION


The Veteran, who is the appellant, served on active duty from November 1987 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Denver, Colorado, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

Clarification of Issues

The Veteran originally requested service connection for pes planus and low blood pressure; however, the Veteran later clarified that he was not claiming service connection for pes planus and low blood pressure.  See June 2008 VA Form 21-526.  Specifically, the Veteran clarified that he was claiming service connection for residuals of foot fractures rather than pes planus, and a cardiovascular disorder, manifested by intermittent vertigo, loss of consciousness, and sinus arrhythmia, rather than low blood pressure.  See June 2010 VA Form 9; March 2016 informal hearing presentation (IHP).  Therefore, the Board has recharacterized these issues as listed above.

The issues of service connection for residuals of foot fractures, a cardiovascular disorder, and a sternum disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period from August 1, 2008, the cervical spine disability has manifested in painful motion, localized tenderness not severe enough to cause abnormal spinal contour, forward flexion of the cervical spine to 40 degrees, and combined range of motion of the cervical spine of 275 degrees.

2. For the entire initial rating period from August 1, 2008, the cervical spine disability has not manifested in forward flexion of the cervical spine to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3. For the entire initial rating period from August 1, 2008, the cervical spine disability has not resulted in Intervertebral Disc Syndrome (IVDS) with incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

4. For the entire initial rating period from August 1, 2008, there have been no neurologic manifestations of the cervical spine disability for which the Veteran is not already separately compensated.

5. For the entire initial rating period from August 1, 2008, the lumbar spine disability has manifested in forward flexion to 90 degrees, painful motion, localized tenderness not severe enough to cause abnormal gait or abnormal spinal contour, and a combined range of motion of the lumbar spine of 220 degrees. 

6. For the entire initial rating period from August 1, 2008, the lumbar spine disability has not manifested in ankylosis, IVDS with incapacitating episodes requiring physician-ordered bed rest having a total duration of at least 2 weeks during a 12 month period, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

7. For the entire initial rating period from August 1, 2008, there have been no neurologic manifestations of the lumbar disability.

8. For the entire initial rating period from August 1, 2008, the right upper extremity CTS did not result in disability comparable to moderate incomplete paralysis of the ulnar nerve of the right upper extremity.

9. For the entire initial rating period from August 1, 2008, the left upper extremity CTS did not result in disability comparable to moderate incomplete paralysis of the ulnar nerve of the left upper extremity.

10.   For the entire initial rating period from August 1, 2008, the left knee disability has resulted in painful, noncompensable limitation of motion of the left knee.

11.   For the entire initial rating period from August 1, 2008, the Veteran's left knee disability has not manifested in recurrent subluxation or lateral instability, limitation of flexion to 15 degrees, limitation of extension to 10 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness or genu recurvatum, and no semilunar, dislocated cartilage that results in these episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage.

12.   For the entire initial rating period from August 1, 2008, the Veteran's diverticulitis/diverticulosis with GERD has resulted in a disability picture comparable to moderate ulcerative colitis with infrequent exacerbations. 

13.   For the entire initial rating period from August 1, 2008, the Veteran's diverticulitis/diverticulosis with GERD has not resulted in adhesions of the peritoneum.

14.   For the entire initial rating period from August 1, 2008, the Veteran's diverticulitis/diverticulosis with GERD has not resulted in a disability picture comparable to severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

15.   For the entire initial rating period from August 1, 2008, the Veteran's diverticulitis/diverticulosis with GERD has not resulted in a disability picture comparable to moderately severe ulcerative colitis, with frequent exacerbations.

16.   For the entire initial rating period from August 1, 2008, the Veteran's diverticulitis/diverticulosis with GERD has not resulted in a disability picture comparable to recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.

17.   The Veteran sustained acoustic trauma during service, including during combat.

18.   The Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes. 

19.   The Veteran had allergic rhinitis and sinusitis in service that resolved prior to service separation.

20.   The Veteran does not have current disabilities of allergic rhinitis and sinusitis.

21.   There was no injury, disease, or event of the right thumb in service.

22.   The Veteran does not have a current right thumb disability.

23.   The Veteran had nose fractures in service with no chronic residuals during service.

24.   The Veteran does not have current residuals of the in-service nose fractures.



CONCLUSIONS OF LAW

1. For the entire initial rating period from August 1, 2008, the criteria for an initial disability rating in excess of 10 percent for cervical spine degenerative disc and degenerative joint disease have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2. For the entire initial rating period from August 1, 2008, the criteria for an initial disability rating in excess of 10 percent for lumbar spine degenerative disc and degenerative joint disease have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3. For the entire initial rating period from August 1, 2008, the criteria for an initial disability rating in excess of 10 percent for right upper extremity CTS have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8516 (2015).

4. For the entire initial rating period from August 1, 2008, the criteria for an initial disability rating in excess of 10 percent for left upper extremity CTS have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8516 (2015).

5. For the entire initial rating period from August 1, 2008, the criteria for a disability rating in excess of 10 percent for the service-connected left knee disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

6. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 10 percent, and no higher, for the service-connected diverticulitis /diverticulosis with GERD, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327, 7346 (2015).

7. The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015). 

8. The criteria for service connection for allergic rhinitis have not been met. 
 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

9. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

10.   The criteria for service connection for right thumb deformity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

11.   The criteria for service connection for residuals of nose fractures have not been not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeals for higher initial ratings arise from disagreement with the initial ratings following the grants of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With respect to the claims for service connection on appeal, the AOJ provided notice to the Veteran in July 2008 prior to the initial adjudication of the claims.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims for service connection on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letters also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA examined the Veteran's allergic rhinitis, sinusitis, and residuals of nose fractures in October 2015.  The Board finds that the above-referenced examination and opinion reports are adequate for purposes of deciding the claims for service connection for allergic rhinitis, sinusitis, and residuals of nose fractures.  The VA examiners reviewed the Veteran's medical history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered an opinion regarding the presence of any current allergic rhinitis, sinusitis, and residuals of nose fractures.  The examination reports contain all the findings needed to evaluate the claims for service connection for allergic rhinitis, sinusitis, and residuals of nose fractures, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

VA most recently examined the cervical spine, lumbar spine, right and left upper extremity CTS, left knee, and  diverticulitis/diverticulosis with GERD disabilities in October 2015.  The Board finds that the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the cervical spine, lumbar spine, right and left upper extremity CTS, left knee, and  diverticulitis/diverticulosis with GERD disabilities on appeal supported by clinical data.  See Barr, 21 Vet. App. at 312.

As for the claim for service connection for right thumb deformity, as the Board will discuss below, the weight of the evidence is against finding that there was in-service injury, disease, or event of the right thumb, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between any current right thumb deformity and any in-service event.  Moreover, as explained below, the Veteran does not have a current right thumb disability.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Spine Ratings Legal Authority

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Initial Rating Analysis for Cervical Spine

The Veteran is in receipt of a 10 percent rating for the cervical spine disability for the entire initial rating period from August 1, 2008 under the General Rating Formula.  38 C.F.R. § 4.71a.  The Veteran has generally contended that a higher rating than 10 percent is warranted for the lumbar spine disability.  See, e.g., June 2010 VA Form 9.  During the October 2015 VA examination, the Veteran reported constant neck pain with no flare-ups and no effect on activities of daily living.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period from August 1, 2008, the criteria for an initial rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5242 and 5243.  A rating in excess of 10 percent under the General Rating Formula would require forward flexion of the cervical spine to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For the entire initial rating period from August 1, 2008, the cervical spine disability has been manifested by painful motion, localized tenderness not resulting in abnormal spinal contour, forward flexion of the cervical spine to 40 degrees, and combined range of motion of the cervical spine of 275 degrees.

During the October 2015 VA examination, range of motion testing revealed cervical spine forward flexion to 40 degrees, extension to 40 degrees, left lateral flexion to 30 degrees, right lateral flexion to 40 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 75 degrees, with a combined range of motion of the cervical spine of 275 degrees, to include as due to pain, and other orthopedic DeLuca and 
38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The Board finds that the demonstrated range of motion does not more nearly approximate limitation of flexion to 30 degrees or combined range of motion to 170 degrees or less, as needed for the next higher (20 percent) disability rating.

The October 2015 VA examiner noted that the Veteran had no muscle spasm or guarding, and that, while the Veteran had localized tenderness, such localized tenderness did not result in abnormal spinal contour; therefore, an initial disability rating in excess of 10 percent is not warranted under the General Rating Formula for any part of the initial rating period from August 1, 2008.  38 C.F.R. § 4.71a.  Because range of motion testing shows that the Veteran was able to move the cervical spine (including full range of cervical spine flexion), a higher rating under the General Rating Formula based on ankylosis is not warranted.  Id.

The Board has considered whether a higher disability rating for the cervical spine is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, the Veteran's cervical disability has caused pain and localized tenderness, which have restricted overall motion.  The Veteran has consistently reported chronic cervical spine pain; however, as noted above, even taking into account additional functional limitation due to pain, the October 2015 VA examination report indicates ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Moreover, the October 2015 VA examiner opined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time. 

Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the cervical spine disability.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 20 percent under the General Rating Formula at any time during the entire initial rating period from August 1, 2008.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca. 

The Board further finds that, for the entire initial rating period from August 1, 2008, a higher (20 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The October 2015 VA examination report notes that the Veteran did not have IVDS.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least two weeks but less than four weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.

Neurologic Manifestations of the Cervical Spine Disability 

The record reflects that the Veteran is already in receipt of separate ratings for right and left upper extremity CTS associated with the cervical spine disability, which are before the Board on appeal and are discussed below.  The Board finds that a separate rating for neurological impairment associated with the cervical spine disability is not otherwise warranted for any part of the initial rating period.  The October 2015 VA examination report shows no other neurologic abnormality as a result of the cervical spine disability.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment, other than the service-connected right and left upper extremity CTS, is not warranted for any part of the initial rating period.

Initial Rating Analysis for Lumbar Spine Disability

The Veteran is in receipt of a 10 percent rating for the lumbar spine disability for the entire initial rating period from August 1, 2008 under the General Rating Formula.  The Veteran has generally contended that a higher rating than 10 percent is warranted for the lumbar spine disability.  See, e.g., June 2010 VA Form 9.  During the October 2015 VA examination, the Veteran reported constant low back pain associated with repetitive work, wear and tear, overuse, lifting, carrying, jumping, and rucking, with no flare-ups.  The Veteran indicated the lumbar spine disability has no effect on daily activities.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period from August 1, 2008, the criteria for an initial rating in excess of 10 percent for the lumbar spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5242 and 5243.  Throughout the appeal period, the lumbar spine disability has manifested painful motion, forward flexion to 90 degrees, and combined range of motion of the lumbar spine of 220 degrees, including due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011).  The Veteran had no guarding or muscle spasm as a result of the lumbar spine disabilities, but had localized tenderness not severe enough to cause abnormal gait or abnormal spinal contour.  There were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.

Throughout the appeal period, the Veteran's lumbar spine disability has not manifested forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

January 2011 and May 2011 private treatment records show complaints of low back pain and clinical findings of abnormal gait (Veteran walked with a cane and favored the left leg).  Upon examination by VA in October 2015, the Veteran had forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees, for a combined range of motion of the lumbar spine of 220 degrees.  The October 2015 VA examiner indicated that the Veteran was unable to perform repetitive use testing due to instability associated with Parkinson's disease.  The October 2015 VA examiner assessed that the Veteran does not have muscle spasm or guarding, and that the Veteran had localized tenderness not severe enough to cause abnormal gait or abnormal spinal contour.  The October 2015 VA examiner opined that pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over a period of time.  The October 2015 VA examiner noted that the lumbar spine disability interferes with the Veteran's to sit and stand.  The October 2015 VA examiner also opined that the Veteran does not have IVDS.

The Board finds that, for the entire initial rating period from August 1, 2008, the lumbar spine disability has not met or more closely approximated the criteria for a higher (20 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  As noted above, during the October 2015 VA examination, the Veteran had lumbar spine forward flexion to 90 degrees, and the combined range of motion of the lumbar spine was 220 degrees, including due to pain and other orthopedic factors.  Based on the above, the Board finds that the lumbar disability more closely approximates the criteria for a 10 percent rating under General Rating Criteria for the initial rating period from August 1, 2008.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's assertion of constant low back pain.  The general assertion of constant pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. 
§ 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. 32, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, or the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The October 2015 VA examiner noted that the Veteran had no ankylosis of the lumbar spine.  

The Board has considered and weighed the Veteran's assertions and clinical findings of functional impairment of limitation on prolonged sitting and standing, lifting, carrying, jumping, and rucking.  However, such functional impairment has been considered in arriving at the 10 percent rating for limitation of motion of the lumbar spine based on range of motion measurements, to include as due to objective evidence of pain and subjective complaints of painful, resulting in the functional impairment described above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 206-07.  

The weight of the evidence demonstrates that, during the entire initial rating period from August 1, 2008, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, to include as due to pain, flare-ups of pain, or other orthopedic factors; combined range of motion of the lumbar spine less than 120 degrees; or muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, so as to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, General Rating Formula.  The evidence of record shows that the functional range of motion was not additionally limited due to pain, fatigue, or incoordination sufficient to serve as a basis for a higher (20 percent) rating at any point during the entire initial rating period August 1, 2008.  See Mitchell, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximated a 20 percent rating throughout the initial rating period from August 1, 2008.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca at 206-07. 

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine. A March 2011 private MRI report shows an assessment of degenerative changes particularly at the L-4 and L-5 levels.  An October 2015 VA x-ray report shows an assessment of mild degenerative changes of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has been rated under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban at 261-62.

With respect to IVDS, as explained above, the October 2015 VA examination report shows that the Veteran does not have IVDS and the record demonstrates that the Veteran was not prescribed bed rest by a physician during the entire initial rating period from August 1, 2008 as a result of an incapacitating episode relating to the lumbar spine.  As such, an initial rating in excess of 10 percent is not warranted based on IVDS during the initial rating period from August 1, 2008.  38 C.F.R. 
§ 4.71a, DC 5243.  

Consideration of Neurologic Abnormalities

The Board finds that, for the entire initial rating period from August 1, 2008, the Veteran has not had a neurological disability of the lower extremities secondary to his service-connected lumbar spine disability to warrant a separate rating based on neurological manifestations.  38 C.F.R. § 4.71a, General Rating Formula, Note 1.  The October 2015 VA examination report shows that the Veteran had normal strength, reflexes, and sensory functions in the lower extremities.  The October 2015 VA examiner noted that the Veteran does not have radicular pain or any other signs or symptoms due radiculopathy, or other neurologic abnormalities or findings related the lumbar spine disability such as such as bowel or bladder problems/ pathologic reflexes.  

Initial Rating Analysis for Right and Left Upper Extremity CTS

The Veteran is in receipt of a 10 percent rating for each of the right and left upper extremity CTS disabilitiesfor the entire initial rating period from August 1, 2008 under DC 8516.  38 C.F.R. § 4.124a.  During the October 2015 VA examination, the Veteran reported numbness along the forearm with no treatment and no loss of activities of daily living.  The record reflects that the Veteran is right hand dominant.  See, e.g., October 2015 VA examination report.

The Veteran's right and left upper extremity CTS is rated pursuant to 38 C.F.R. 
§ 4.124a, DC 8516.  Under DC 8516, a 10 percent disability rating is warranted for mild incomplete paralysis of the major or minor ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor ulnar nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major ulnar nerve or severe incomplete paralysis of the minor ulnar nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the major ulnar nerve.  The highest 50 and 60 percent ratings are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a.

Generally, neurological disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8610, 8614.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8616, 8716.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right and left upper extremity CTS disabilities resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the right (major) or left (minor) ulnar nerves, so as to warrant a 30 percent rating for the right upper extremity CTS or a 20 percent rating for the left upper extremity at any point during the initial rating period from August 1, 2008.

The October 2015 VA examination report shows that the Veteran reported numbness along the forearm with no treatment and no loss of activities of daily living.  Upon examination in October 2015, the VA examiner noted that the Veteran had mild constant pain, mild paresthesias and/or dysthesias, mild numbness, and severe intermittent pain, bilaterally.  Muscle strength testing in October 2015 showed normal strength in both upper extremities upon elbow flexion and extension, wrist flexion and extension, grip, and pinch.  Reflex testing in October 2015 showed normal reflexes in the biceps, triceps, and brachioradialis of both upper extremities.  Sensory testing in October 2015 showed normal sensation to light touch in the shoulder areas, and decreased sensation in the inner/outer forearms, hands, and fingers.  The October 2015 VA examiner assessed mild incomplete paralysis of the right and left ulnar nerves. 

The Board finds that the disability picture provided by the above-referenced lay and medical evidence more nearly approximates mild incomplete paralysis of the right and left upper extremities than moderate incomplete paralysis of the right and left upper extremities, so does not warrant an initial rating in excess of 10 percent for right or left upper extremity CTS for the entire initial period from August 1, 2008.  Throughout this period, the Veteran had mild constant pain, mild paresthesias and/or dysthesias, mild numbness, and severe intermittent pain, bilaterally, as well as decreased sensation in both upper extremities.  There was no evidence of muscle atrophy in the right or left upper extremities at any point during this period.  The Board finds that all of these symptoms and impairment more nearly approximate mild incomplete paralysis of the right and left upper extremities and do not more nearly approximate moderate incomplete paralysis of the right and left upper extremities.  38 C.F.R. § 4.124a, DC 8516.

Based on the foregoing, a disability rating in excess of 10 percent for right or left upper extremity CTS is not warranted for the entire initial rating period from August 1, 2008 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent for the right or left upper extremities under DC 8516 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.




Initial Rating Analysis for Left Knee Disability

The Veteran is in receipt of a 10 percent rating for the left knee disability for the entire initial rating period from August 1, 2008 based on traumatic arthritis and noncompensable limitation of extension.  See 38 C.F.R. § 4.71a, DCs 5010, 5261; October 2015 rating decision.  The Veteran generally contends that a higher initial disability rating than 10 percent is warranted for the left knee disability.  See, e.g., March 2016 IHP.  During the October 2015 VA examination, the Veteran reported constant left knee pain, especially with hiking, walking on uneven surfaces, and "taking a knee" with a rifle.  The Veteran indicated that he has no loss of activities of daily living and no flare-ups of the left knee disability.

The diagnostic codes that rate on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71 a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

DC 5055, for knee replacement (prosthesis), provides criteria for rating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 more minor joints, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

First, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's left knee disability does not warrant a higher initial rating than 10 percent under DC 5261 as the evidence demonstrates that, even with Deluca factors, left knee extension did not more nearly approximate 15 degrees during the entire rating on appeal.  38 C.F.R. § 4.71a.  The October 2015 VA examination report showed that left knee extension was to 5 degrees with no pain with weight bearing and without localized tenderness, to include as due to after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  There was no additional loss of left knee extension due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Treatment records during the appeal period do not otherwise show left knee extension more nearly approximating 10 degrees any point during the appeal period.  Therefore, based on the October 2015 VA examiner's findings and the Veteran's lay testimony of no flare-ups of the left knee disability, the Board finds that a higher rating than 10 percent is not warranted under DC 5261.  38 C.F.R. § 4.71a.  

The Board finds that the weight of all the lay and medical evidence is against assignment of a separate compensable rating for the left knee disability under 
DC 5260 as the record establishes that, even with Deluca factors, left knee flexion did not more nearly approximate 45 degrees at any point during the rating period on appeal.  38 C.F.R. § 4.71a.  The October 2015 VA examination report showed that left knee flexion was to 125 degrees with no pain with weight bearing and without localized tenderness, to include as due to after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  There was no additional loss of left knee flexion due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Treatment records during the appeal period do not otherwise show left knee flexion more nearly approximating 15 degrees any point during the appeal period.  Therefore, based on the October 2015 VA examiner's findings and the Veteran's lay testimony of no flare-ups of the left knee disability, the Board finds that a higher rating than 10 percent is not warranted under DC 5260.  38 C.F.R. § 4.71a.  

The Board has considered the Veteran's complaints of functional impairment with respect to hiking, walking on even surfaces, and "taking a knee" with a rifle; these functional limitations have been considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  To alternatively consider this as evidence of pain throughout left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. 
§ 4.59.  The Court rejected such assertion in Mitchell at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, or the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  The October 2015 VA examination report shows specific clinical findings that the Veteran had no ankylosis of the left knee. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  During the October 2015 VA examination, the Veteran reported that he does not trust his left knee.  A report of subjective feeling of instability or giving out, even if credibly reported and found to have occurred is some lay evidence the Board has considered to be suggestive of instability, but does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  The Veteran has not otherwise reported, nor does the evidence reflect, that the Veteran had actual lateral instability or subluxation of either knee.  

Throughout the appeal period, the record shows specific medical findings of no recurrent subluxation or lateral instability of either knee so as to warrant a disability rating under DC 5257.  Specifically, the October 2015 VA examiner assessed that the Veteran has no current symptoms or a history of recurrent subluxation or lateral instability in the left knee.  The October 2015 VA examiner also assessed that the Veteran had normal left knee anterior stability, posterior instability, medial instability, and lateral instability.  The Board has still considered the Veteran's described symptoms in rating the knee disability even though the general description does not show instability.  To the extent that feelings of giving way or functional instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been rated under limitation of motion due to pain, to include as due to flare-ups of pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  
 
The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the left knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no left knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, and no semilunar, dislocated cartilage that results in these episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5859, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. § 4.71a.  The October 2015 VA examiner indicated that the Veteran does not have a current symptoms or a history of recurrent effusion or a meniscus (semilunar cartilage) disorder of the left knee.  Further, the evidence reflects that the Veteran has not undergone left knee replacement, so DC 5055 is also inapplicable.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 10 percent for the left knee disability for the entire initial rating period from August 1, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Initial Rating Analysis for Diverticulitis/Diverticulosis with GERD

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected diverticulitis/diverticulosis with GERD for the entire initial rating period from August 1, 2008 under DC 7327-7346.  See 38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  In this case, GERD is not among the listed disorder in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2015).  In this case, the service-connected diverticulitis/diverticulosis with GERD is rated by analogy to a hiatal hernia under DC 7346.  38 C.F.R. § 4.114.

DC 7327 provides that diverticulitis is rated as irritable colon syndrome (DC 7319), peritoneal adhesions (DC 7301), or ulcerative colitis (DC 7323), depending on the predominant disability picture.  See 38 C.F.R. § 4.114, DC 7327.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under DC 7301, a noncompensable (0 percent) rating is assigned for mild adhesions of peritoneum.  A 10 percent rating is assigned for moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is assigned for severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  A note associated with DC 7301 provides that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and presence of pain.

Under DC 7319, a noncompensable (0 percent) rating is assigned for mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Under DC 7323, a 10 percent rating is assigned for moderate ulcerative colitis, with infrequent exacerbations.  A 30 percent rating is assigned for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

Under DC 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 
38 C.F.R. § 4.114, DC 7346.

The Veteran generally contends that a compensable disability rating is warranted for the diverticulitis/diverticulosis with GERD.  See, e.g., March 2016 IHP.  During the October 2015 VA examination, the Veteran reported having had two episodes of diverticulitis, with one episode occurring while he was in service and one episode about two years earlier (around 2013).  The Veteran stated that he has had a few colonoscopies, denied ever needing surgery, and reported that he had been treated with antibiotics and a bland diet.  See October 2015 VA examination report.

After a review of all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected diverticulitis/diverticulosis with GERD more nearly approximates a disability picture comparable to moderate colitis with infrequent exacerbations to warrant a disability rating of 10 percent under DC 7327-7323 for the entire initial rating period from August 1, 2008.  38 C.F.R. § 4.114.  The October 2015 VA examination report shows that the Veteran had two exacerbations of diverticulitis over the previous 13 years, one in 2002 and one in 2013.  Moreover, the Veteran has reported that he underwent a few colonoscopies since he was diagnosed with diverticulitis in 2002, and that he has been treated with antibiotics and a bland diet.   The Board finds that this disability picture more nearly approximates moderate colitis with infrequent exacerbations, so warrants a 10 percent disability rating under DC 7327-7323.  Id.  Because the Board is granting a 10 percent disability rating for diverticulitis/diverticulosis with GERD, the Board will consider whether a higher initial rating than 10 percent is warranted under the relevant diagnostic code.  

First, the Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected diverticulitis/diverticulosis with GERD does not warrant a higher initial rating than 10 percent under DC 7301 as the weight of the evidence demonstrates that the Veteran did not have adhesions of the peritoneum at any point during the entire initial rating on appeal.  38 C.F.R. 
§ 4.114.  Neither the October 2015 VA examination nor the treatment records during the appeal period showed adhesions of the peritoneum. 

The weight of the lay and medical evidence of record demonstrates that the service-connected diverticulitis/diverticulosis with GERD does not for any period warrant a higher initial rating than 10 percent under DC 7319 as the evidence demonstrates that the Veteran did not have severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.  The October 2015 VA examination report shows that the Veteran did not have any physician findings or complications pertaining to the diverticulitis/ diverticulosis with GERD.  There was no weight loss, malnutrition, serious complications, or other general effects attributable to the Veteran's diverticulitis/ diverticulosis with GERD.  The October 2015 VA examination report shows no evidence of any abdominal distress. 

The Board weight of the lay and medical evidence of record demonstrates that the service-connected diverticulitis/diverticulosis with GERD does not warrant a higher initial rating than 10 percent under DC 7319 as the evidence demonstrates that the Veteran did not have moderately severe ulcerative colitis, with frequent exacerbations.  38 C.F.R. § 4.114.  The October 2015 VA examination report shows that the Veteran reported that he had two exacerbations of diverticulitis over the previous 13 years, one in 2002 and one in 2013 with no exacerbations over the previous 12 months.  This evidence weighs against a finding of frequent exacerbations of the service-connected diverticulitis/diverticulosis with GERD.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the service-connected diverticulitis/diverticulosis with GERD does not warrant a higher initial rating than 10 percent under DC 7346 as the evidence demonstrates that the Veteran did not have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  
38 C.F.R. § 4.114.  The October 2015 VA examination report shows that the Veteran did not have any physical findings or complications pertaining to the diverticulitis/diverticulosis with GERD.  There was no weight loss, malnutrition, serious complications, or other general effects attributable to the Veteran's diverticulitis/diverticulosis with GERD.  The October 2015 VA examination report shows no evidence of any epigastric distress, considerable impairment of health, or any of the symptoms required for a higher 30 percent disability rating under 
DC 7346.  Id.

Based on the foregoing, a disability rating in excess of 10 percent for diverticulitis/ diverticulosis with GERD is not warranted for the entire initial rating period from August 1, 2008 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent under the relevant diagnostic codes based on the relevant symptomatology and impairment.  38 C.F.R. § 4.114.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the cervical spine, lumbar spine, right and left upper extremity CTS, left knee, and diverticulitis/diverticulosis with GERD disabilities for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's cervical spine disability has manifested in painful motion, localized tenderness not severe enough to cause abnormal spinal contour, forward flexion of the cervical spine to 40 degrees, and combined range of motion of the cervical spine of 275 degrees.  The schedular criteria for rating the cervical spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

All the symptomatology and functional impairment described above result from the limitation motion of the cervical spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; see also Schafrath at 592; Deluca at206-07; Burton, 25 Vet. App. at 4; Mitchell at 32, 33-36; see also Mitchell at 45 (Footnote 2) and Vogan, 24 Vet. App. at 161.  

The above-referenced symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the cervical spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful motion, forward flexion to 90 degrees, localized tenderness not severe enough to cause abnormal gait or abnormal spinal contour, and a combined range of motion of the lumbar spine of 220 degrees.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath at 592; Deluca at 206-07; Burton at 4; Sowers, No. 14-0217; Mitchell at 33-36; see also Mitchell at 45 (Footnote 2) and Vogan at 161.  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left upper extremity CTS is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 
38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the ulnar nerve damage shows that the schedular rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory symptoms of radiating pain, paresthesias and/or dysthesias, and numbness.  See 38 C.F.R. § 4.121a, DC 8516.  The schedular rating criteria also provides for more severe sensory and motor impairment, which the Veteran is not shown to have.  For these reasons, the Board finds that the record does not reflect that the Veteran's right and left upper extremity CTS are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07; Burton at 4; Sowers, No. 14-0217; Mitchell at 33-36; see also Mitchell at 45 (Footnote 2) and Vogan 161 (2010).

In this case, considering the lay and medical evidence, the left knee disability has been manifested by painful noncompensable limitation of motion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 
38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the Veteran's left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  The Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are posttraumatic stress disorder (PTSD), obstructive sleep apnea, post-traumatic parkinsonism with right-sided tremor, dry eyes, lumbar spine degenerative disc and joint disease, cervical spine degenerative disc and joint disease, left knee chondromalacia with osteoarthritis, left ankle lateral collateral ligament sprain, tinnitus, traumatic brain injury, right and left upper extremity CTS, diverticulitis/diverticulosis with GERD, nephrolithiasis, psoriasis, residuals of abdominal lipoma, and post-traumatic headaches.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected cervical spine, lumbar spine, right and left upper extremity CTS, left knee, and diverticulitis/diverticulosis with GERD disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities on appeal.  Moreover, the October 2015 VA examiners noted that the right and left upper extremity CTS and diverticulitis/ diverticulosis with GERD disabilities did not impact the Veteran's ability to work.  While the October 2015 VA examiner stated that the cervical spine, lumbar spine, and left knee disabilities limit the Veteran in vocations involving kneeling, squatting, crawling, heavy lifting, and repetitive head movements (such as professional driving), the Veteran has not alleged, and the evidence does not otherwise reflect, that he is unemployable due to the service-connected lumbar spine, cervical spine, and left disabilities.  For the reasons above, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, sensorineural hearing loss, which is an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, sinusitis, allergic rhinitis, residuals of nose fracture, and thumb deformity are not "chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for sinusitis, allergic rhinitis, residuals of nose fracture, and right thumb deformity.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.



Service Connection Analysis for Bilateral Hearing Loss

The Veteran generally contends that service connection is warranted because bilateral hearing loss is related to acoustic trauma (loud noise) sustained in service.  The Veteran also reported that bilateral heating loss started during service in 1988.  See June 2008 VA Form 21-526.

The Board finds that the Veteran sustained acoustic trauma in service, including during combat.  The DD Form 214 reflects receipt of the Combat Infantryman Badge.  The Board finds that the Veteran's competent lay account of his duties in service and exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

That notwithstanding, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have bilateral hearing loss to a disabling degree for VA compensation purposes that meets the criteria at 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)

In the September 2015 VA audiological examination, puretone thresholds were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
Right
15
10
10
10
15
Left
10
15
10
20
35

Speech recognition scores were measured at 96 percent bilaterally.  As the record reflects that the right and left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test were not shown to be less than 94 percent at any point during this appeal, the criteria for a current bilateral hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.
 
Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sinusitis and Allergic Rhinitis 

The Veteran generally contends that service connection is warranted because sinusitis and allergic rhinitis started during service in 1988.  See June 2008 VA Form 21-526; June 2009 VA Form 9.

The Board finds that the Veteran had episodes of sinusitis and allergic rhinitis in service that resolved prior to service separation.  Service treatment records show treatment for sinusitis and allergic rhinitis.  See, e.g., April 2001 and October 2007 service treatment records; however, a November 2001 service report of medical examination shows a normal clinical assessment of the nose and sinuses.  The April 2008 VA examination report also shows a normal clinical assessment of the nose and sinuses, and the concurrent report of medical history shows that the Veteran reported a history of sinusitis but did not indicate that he had any current sinusitis or allergic rhinitis symptoms. 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran has current sinusitis and allergic rhinitis disabilities.  The October 2015 VA examiner opined that there is insufficient evidence to support a diagnosis of allergic rhinitis.  In reaching this conclusion, the October 2015 VA examiner reasoned that, while service treatment records document that the Veteran was evaluated and treated for allergic rhinitis in service, the Veteran did not have ongoing or recurrent symptoms.  The October 2015 VA examiner explained that the Veteran denied problems with chronic or persistent runny nose or nasal congestion and does not use antihistamines or nasal steroid sprays.  The October 2015 VA examiner explained that the Veteran has never had allergy skin testing, and that the physical examination was negative for evidence of allergic rhinitis, such as boggy or edematous turbinates and nasal mucosa, copious rhinorrhea, or allergic shiners.

The October 2015 VA examiner also opined that there is insufficient evidence to support a diagnosis of chronic sinusitis.  In reaching this conclusion, the October 2015 VA examiner reasoned that, while service treatment records clearly document that the Veteran was evaluated and treated for acute sinusitis during service, these conditions resolved with appropriate treatment, and the Veteran has not required treatment with antibiotics in the last few years.  The October 2015 VA examiner explained that physical examination of the Veteran was unremarkable, and plain films of the sinuses did not show any evidence of chronic sinusitis.  During the VA examination, the Veteran reported that he had not needed antibiotics for several years and had been able to treat any nasal congestion with over-the-counter nettipot sinus washes.  The Veteran also denied taking any antihistamines or steroid nasal sprays, and denied seasonal allergies, but reported vague problems with temperature and humidity changes.  The Veteran also reported that he has only needed a nettipot once that year after he was around a friend's sick child and caught a cold.

The Veteran, as a lay person, is competent to report experiencing any symptoms that come to him through the senses at any given time, including any observable symptoms of sinusitis or allergic rhinitis, such as sinus headaches, fever, and runny nose.  However, the record shows no complaints, treatment, or diagnosis of allergic rhinitis or sinusitis throughout the appeal period.  As stated above, during the October 2015 VA examination, the Veteran denied problems with chronic or persistent runny nose or nasal congestion and indicated that he not use antihistamines or nasal steroid sprays.  

The weight of the evidence demonstrates that the Veteran does not currently have current disabilities of sinusitis and allergic rhinitis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  However, where, as here, the weight of the lay and medical evidence of record shows no current allergic rhinitis or sinusitis "disability" at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for chronic sinusitis and allergic rhinitis; therefore, the appeal must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Thumb Deformity

The Veteran generally contends that service connection is warranted because he sustained right thumb injury during service in 1989.  See June 2008 VA Form 21-526; June 2009 VA Form 9.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right thumb injury, disease, or event during active service.  Review of service treatment records shows that, while the Veteran had injuries to the right index and middle fingers during service, there were no complaints, treatment, or diagnosis of a right thumb disorder during service.  See June 1999 and April 2006 service treatment records.  While the April 2008 report of medical history at service separation shows that the Veteran reported impaired use of hands, the April 2008 service separation examination shows a normal clinical evaluation of the upper extremities.  The April 2008 report of medical history at service separation shows that the Veteran reported that he received treatment for cutting his finger in 1998, 2002, and 2006; however, the Veteran did not specify that he had any injuries to the right thumb.  This is not reliance only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service.  

The record shows no complaints, treatment, or diagnosis of a right thumb disorder after service.  The Veteran has reported pain and decreased range of motion in the right thumb.  See June 2009 VA Form 9; however, the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a current right thumb disability.  See Sanchez- Benitez, 13 Vet. App. at 285 (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1361-62.

Based on the foregoing, the weight of the evidence demonstrates that the Veteran did not sustain a right thumb or other relevant injury or disease during service, and the Veteran does not have a current right thumb disability at any time immediately preceding or during the current claim.  Without a current right thumb disability, service connection cannot be established.  Based on the foregoing, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Nose Fractures

The Veteran generally contends that service connection is warranted because he has current residuals of in-service nose fractures.  Specifically, the Veteran asserted that he has nasal blockage due to the in-service nose fractures.  See, e.g., June 2009 VA Form 9.

The Board finds that the Veteran sustained nose fractures during service that resolved without any residuals at the time of service separation.  A June 1997 report of medical history shows that the Veteran reported a prior nose fracture and the service clinician noted that that there was a prior nose fracture, with no sequelae and that the Veteran had normal air flow in the nose.  May 1999 and November 2001 reports of medical examination during service show normal clinical evaluations of the nose and face.  While the April 2008 report of medical history at service separation shows that the Veteran report breathing difficulties due to prior nose fractures, the April 2008 service separation examination report shows normal clinical evaluations of the nose and face.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran has any current residual disability from an in-service nose fracture.  As stated above, the Veteran has reported that he currently has nasal blockage due to the in-service nose fractures.  However, the October 2015 VA examiner opined that x-rays showed no evidence of prior fracture, dislocation, or bone destruction.  The October 2015 VA examiner noted that the nasal passages were unobstructed and not edematous, with no loss of part of the nose or other scars that exposed the nasal passage, caused loss of part of one ala, or caused obvious disfigurement.  The October 2015 VA examiner indicated that the Veteran had no current residuals of an in-service nose fracture.  The Board finds that the October 2015 VA examination report is highly probative with respect to service connection for a residuals of a nose fracture, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the October 2015 VA examination report provides competent, credible, and probative evidence which shows that the Veteran does not have current residuals of a nose fracture.  The Board also finds that the Veteran's assertions of nasal obstruction are outweighed by the specific clinical findings by the October 2015 VA examiner that the Veteran's nasal passages were unobstructed and not edematous. 

As stated above, the weight of the evidence demonstrates that the Veteran does not have a current residual disability of an in-service nose fracture.  See Degmetich, 
104 F. 3d 1328 (1997).  To the extent that the Veteran has nasal obstruction, symptoms alone, without a diagnosed disorder, does not constitute a disability for VA compensation.  See Sanchez- Benitez, 13 Vet. App. at 285 (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1361-62.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer at 225; Rabideau, 2 Vet. App. 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where, as here, the weight of the lay and medical evidence of record shows no current "disability" of residuals of an in-service nose fracture at any time during the claim/appeal period or immediately prior to filing the claim, that holding is of no advantage.  Romanowsky, 26 Vet. App. 289.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for residuals of a nose fracture; therefore, the appeal must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating for the cervical spine disability, in excess of 10 percent for the entire initial rating period from August 1, 2008, is denied. 

An initial disability rating for the lumbar spine disability, in excess of 10 percent for the entire initial rating period from August 1, 2008, is denied. 

An initial disability rating for right upper extremity CTS, in excess of 10 percent for the entire initial rating period from August 1, 2008, is denied.

An initial disability rating for left upper extremity CTS, in excess of 10 percent for the entire initial rating period from August 1, 2008, is denied.

An initial disability rating for the left knee disability, in excess of 10 percent for the entire initial rating period from August 1, 2008, is denied.

An initial disability rating of 10 percent, and no higher, for diverticulitis/ diverticulosis with GERD, for the entire initial rating period from August 1, 2008, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for allergic rhinitis is denied. 

Service connection for sinusitis is denied.

Service connection for right thumb deformity is denied.

Service connection for residuals of nose fractures is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Residuals of Foot Fractures

The Veteran contends that service connection is warranted because he has current residuals of in-service broken toes and plantar bones.  See, e.g., June 2009 VA Form 9; March 2016 IHP.  A July 1998 service treatment record shows a notation of fracture of left second toe during a training march.  Another July 1998 service treatment record noted an avulsion fracture in the medial base of distal phalanx of the second toe while the Veteran was playing soccer.  The April 2008 report of medical history at service separation shows that the Veteran reported that he sustained stress fractures of both feet in 1988.  However, the record is unclear as to whether the Veteran has any current residuals of the in-service fractures.

The Veteran was not afforded a VA examination in connection with the claims for service connection for residuals of foot fractures.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature of any current residuals of in-service foot fractures.  


Service Connection for a Cardiovascular Disorder

The Veteran contends that service connection is warranted because a cardiovascular disorder manifested by intermittent vertigo, loss of consciousness, and arrhythmias during ECG testing started in service, and that he was diagnosed with sinus bradycardia in service.  See, e.g., June 2010 VA Form 9; March 2016 IHP.  A June 1995 service treatment record shows that the Veteran fainted due to dehydration.  A June 1997 in-service EKG shows a notation of sinus bradycardia with sinus arrhythmia.  A September 2001 service treatment record shows that the Veteran had syncope and loss of consciousness questionably secondary to bradycardia.  An August 2003 service treatment record shows a notation of passing out episodes with no vertigo.  A September 2005 service treatment record shows an assessment of marked sinus bradycardia.  However, the record is unclear if the Veteran has a current cardiovascular disability related to the in-service symptoms referenced above. 

The Veteran was not afforded a VA examination in connection with the claims for service connection for a cardiovascular disorder.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current cardiovascular disorder.  

Service Connection for a Sternum Disorder

The Veteran generally contends that service connection is warranted because a sternum disorder started during service in 1997.  See, e.g., See June 2008 VA Form 21-526.  A January 1998 service treatment record shows that the Veteran complained of right anterior chest pain.  The January 1998 service clinician assessed musculoskeletal chest pain.  The April 2008 report of medical history at service separation shows that the Veteran reported persistent pain in the chest of unknown cause where pressure builds in the sternum, and requires the Veteran to perform a chest stretch and in order to force the sternum to pop and relieve the pressure.  The Veteran indicated that he mentioned these symptoms in various visits during service but no treatment was given.  However, the record is unclear if the Veteran has a current disability related to the in-service symptoms referenced above. 

The Veteran was not afforded a VA examination in connection with the claim for service connection for a sternum disorder.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current sternum disability.  

Accordingly, the issues of service connection for residuals of foot fractures, a cardiovascular disorder, and a sternum disorder are REMANDED for the following actions:

1. Schedule the appropriate VA examination(s) with opinions in order to assist in determining the etiology of any current residuals of foot fractures, a cardiovascular, and a sternum disorder.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) is (are) requested to provide the following opinions:

Does the Veteran have any current residuals of in-service foot or toe fractures?  If so, please list such residuals and any diagnosis or diagnoses associated with such residuals.

Does the Veteran have a cardiovascular disorder?

If the Veteran has a cardiovascular disorder, is it as likely as not (i.e., probability of 50 percent or more) that the cardiovascular disability had its onset during, or is otherwise related to service, to include the in-service diagnosis of bradycardia and findings of loss of consciousness, vertigo, and sinus arrhythmia?

Does the Veteran have a sternum disorder or a disorder manifested by symptoms of chest pain or tightness that requires a chest stretch for relief?

If the Veteran has a sternum disorder, is it as likely as not (i.e., probability of 50 percent or more) that the sternum disability had its onset during, or is otherwise related to service, to include the in-service reports of chest pain or tightness?

2. Thereafter, the issues of service connection for residuals of foot fractures, a cardiovascular disorder, and a sternum disorder on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


